Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on February 21th, 2022 for Application No.16/829,092. By the amendment, claims 1-3, 6-11 and 14-18 are pending with claims 1-2, 6, 8, 11, 14-18 being amended and claims 4, 5, 12 and 13 being canceled.

Allowable Subject Matter
Claims 1-3, 6-11 and 14-18 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a modular power system having the combination features and arrangement recited in the claim and particularly “wherein the frame comprises an axle into which the internal qear wheel is rotatably attached via a bearing, and that a cylindrical component is secured to the internal gear wheel arranged to rotate the cylindrical component relative to the frame”.
The closest prior art references are Tarasinski, Zimmermann and Burlington indicated in the prior office action. However, neither alone nor in combination, they do not teach the features and arrangement required by claim 1.
Claims 2-3, 6-11 and 14-18 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on 02/21/2022 has been entered. Applicant’s amendments have overcome the rejection of claims 2, 6, 8, 14 and 16 being rejected under 35 U.S.C § 112(b) indicated in the prior office action. The rejection of the claims has been withdrawn. 

Response to Arguments
Applicant’s arguments on page 5 of the Remarks, filed 02/21/2022, with respect to claims 1-9 being rejected under 35 USC § 102(a)(1) by Tarasinski, claims 1, 10 and 16 being rejected by Zimmermann and claims 1-9 and 11-18 being rejected Burlingotn have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659